         Case 1:19-cv-03619-VSB Document 67 Filed 01/27/21 Page 1 of 1




                D: +1 212-225-2086
               jrosenthal@cgsh.com



                                                      January 27, 2021

VIA ECF
The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysd.uscourts.gov


               Re:      Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

       Mindful of Rule 3 of Your Honor’s Individual Rules & Practices in regard to Discovery
Disputes, we write on behalf of Vale S.A. (“Vale”) merely to advise the Court of a recent material
development relevant to Vale’s request that this Court order Benjamin (Beny) Steinmetz to
respond to discovery requests served on March 31, 2020.

       On Friday, January 22, 2021, Steinmetz was convicted by a Swiss court of multiple crimes,
including for bribing public officials to obtain the mining concession in the Republic of Guinea
that was the subject of the LCIA arbitration award against BSGR that this Court enforced as a
judgment and for which Vale seeks post-judgment discovery.

       Thank you for Your Honor’s consideration.

                                                    Respectfully submitted,



                                                    /s/ Jeffrey A. Rosenthal
                                                    Jeffrey A. Rosenthal
